29 A.3d 266 (2011)
In re Michael A. KAPLAN, Respondent.
No. 11-BG-636.
District of Columbia Court of Appeals.
Filed October 6, 2011.
BEFORE: OBERLY, Associate Judge, STEADMAN and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified copy of an order of the Supreme Court of New Jersey suspending respondent from the practice of law in that jurisdiction for a period of one year, all stayed in favor of a one-year probationary period, this court's June 14, 2011 order directing him to show cause why identical reciprocal discipline should not be imposed, and it appearing that respondent has failed to file a response to this court's order, and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that, Michael A. Kaplan, Esquire, is hereby suspended for a period of one year, all stayed in favor of a one-year probationary period subject to the conditions imposed in New Jersey.